WHEELER, District Judge.
Paragraph -308 of the tariff act of 1894 proyides for a duty on—
“Lithographic cigar labels and bands, * * * if printed in less than ten colors, but not including- bronze or metal leaf printiug, twenty cents per pound; if printed In ten or more colors or in bronze printing, but not including metal leaf printing, thirty cents per pound; if printed, wholly or part, in metal leaf, forty cents per pound.”
The evidence shows that in the trade bronze printing is'taken as 1 wo colors; that in the styles of cigar labels imported, one (2514) was printed in red, blue, and gold bronze; 2,515 in red, black, and gold bronze; 25320 was printed in red, green, mid gold bronze; and 25130 in red, blue, and gold bronze; and, reckoning the bronze as two colors, none of them would have ten colors. The bronze does not appear to have been of chief value, nor predominant. Therefore it appears to have been properly assessed at 20 cents per pound. Decision affirmed.